Title: To Thomas Jefferson from Joseph Anderson, 4 March 1803
From: Anderson, Joseph
To: Jefferson, Thomas


          
            Sir
                     
            George Town 4th March 1803friday morning.
          
          In my letter of yesterday, I express’d an intention of waiting on you this morning—but as you will probably be much engaged, and as I am very anxious to begin my Journey, after so long an absence from my family—I have concluded, to decline doing myself that honor—As it is of importance however to my concerns, to be inform’d, upon the Subject of my letter—I have to request the favour of an early answer; Cou’d I receive it in a week or two, after my arrival at home, which will probably be about the twentyeth of March—It wou’d very much accomodate me—As Some arrangements respecting my future pursuits, will depend upon your answer—please to direct—to Cheeks Cross Roads, Jefferson County.—If you Shou’d think proper to favor this application—I take leave to Observe, that I have express’d a wish, to be of that board of Commissioners, who are to set in the County of Adams—
          With Sentements of the Most respectful Consideration—
          
            Jos: Anderson
          
        